Citation Nr: 1414822	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder degenerative osteoarthritis and strain.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law Judge at a January 2013 videoconference hearing.  A transcript is associated with the claims file.

The Board has reviewed the physical and Virtual VA electronic claims files.

The issues of entitlement to service connection for loss of teeth secondary to service-connected left knee degenerative joint disease and entitlement to service connection for a hernia secondary to service-connected left knee degenerative joint disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board lacks jurisdiction over the issues and refers them to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's left knee degenerative joint disease and right shoulder degenerative osteoarthritis and strain were last examined in July 2012.  The evidence suggests that his condition may have progressed or worsened since July 2012; therefore, more contemporaneous medical findings are needed to evaluate the current severity of his left knee degenerative joint disease and right shoulder degenerative osteoarthritis and strain.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Further, the issue of entitlement to a TDIU has been raised by the record but has not been developed or adjudicated by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA, the Social Security Administration, Community Health Center of Southeast Kansas, and Dr. Huebner dated since December 2010.

2. Second, provide all required notice regarding the TDIU claim and undertake development to obtain any pertinent employment history or medical treatment evidence not already of record, to include providing and requesting that the Veteran complete and return the appropriate form to claim entitlement to a TDIU.

3. Third, schedule the Veteran for VA examinations regarding the current severity of his left knee degenerative joint disease and right shoulder degenerative osteoarthritis and strain.  Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file.  The examiners should review this Remand and the claims file, perform all indicated studies, and report any findings, functional impairment, or effects on employment and ordinary activities in detail.

4. Fourth, AFTER the issue to entitlement to service connection for a hernia secondary to service-connected left knee degenerative joint disease is adjudicated, the RO or AMC should adjudicate the TDIU claim and readjudicate the claims for an initial disability rating in excess of 10 percent for left knee degenerative joint disease and right shoulder degenerative osteoarthritis and strain.  Adjudication of the TDIU claim should include an evaluation of whether referral for extra-schedular consideration is warranted.

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


